Citation Nr: 0410604	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-23 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the larynx and tongue, status post resection, laryngectomy and 
pharyngeal surgery, claimed as secondary to exposure to chemical 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to June 1970.  
His military records show that he served in Vietnam and was 
decorated with the Combat Infantryman Badge and the Army 
Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for squamous cell carcinoma of 
the larynx and tongue, status post resection, laryngectomy and 
pharyngeal surgery.  The veteran contends that his cancer is the 
result of his exposure to chemical herbicides during active 
service in Vietnam.


FINDINGS OF FACT

1.  The veteran had military service in the Republic of Vietnam 
and is presumed to have been exposed to one or more herbicide 
agents during this service.

2.  Post-service medical records establish that beginning in 2001, 
the veteran was treated for a soft-tissue carcinoma, identified as 
squamous cell carcinoma of the supraglottic larynx and tongue 
base.

3.  The veteran's squamous cell carcinoma originated 
simultaneously at his supraglottic larynx and tongue base.

4.  Respiratory cancer, such as the squamous cell carcinoma of the 
larynx diagnosed in the veteran in 2001, is recognized in the 
applicable regulations as a presumptive disease associated with 
exposure to chemical herbicides, including Agent Orange.




CONCLUSION OF LAW

Squamous cell carcinoma of the larynx may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
veteran and his representative of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  VA also has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Because this claim is being granted in 
full, the notification and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 are deemed to have been 
fully satisfied.

Factual Background

The veteran's military records establish that he served in the 
Republic of Vietnam from May 1969 to June 1970, during which he 
participated in direct combat against enemy forces.  His military 
decorations include the Combat Infantryman Badge and the Vietnam 
Service Medal.

The veteran's service medical records show no evidence of onset of 
cancer or any other disease or abnormalities pertaining to his 
mouth and throat during his entire period of active duty.  He was 
honorably discharged in June 1970.  Over a decade following his 
separation from service, he was medically examined by VA pursuant 
to an unrelated claim in July 1981.  This examination report also 
showed no significant pertinent findings with regard to cancer or 
any tissue disease of his mouth and throat.

In May 2002 the veteran filed a claim for VA compensation for 
cancer of his larynx and tongue.  He is presently not service-
connected for any disabilities.  

Private medical records associated with the veteran's claims file 
show that in June 2001 the veteran was diagnosed with an advanced 
Stage IV squamous cell carcinoma affecting his tongue base and 
throat.  Subsequent surgical treatment in October 2001 involved 
extensive resectioning of the area affected by the cancer.  The 
veteran underwent a total laryngectomy, a near-total glossectomy, 
a partial right pharyngectomy, a partial mandibulectomy, a right 
modified radical neck dissection, a right pectoralis muscle 
mucocutaneous flap and a dermal graft.  Biopsies of tissue 
specimens taken in October 2001 show a diagnosis of persistent 
squamous cell carcinoma of the tongue base, tonsil and 
supraglottic larynx.  

The report of a VA examination conducted in October 2002 shows, in 
pertinent part, that the veteran was unable to converse freely due 
to the removal of his larynx and tongue and that his spouse 
provided the examiner with the veteran's pertinent medical 
history.  According to the veteran's spouse, the veteran was first 
diagnosed with cancer of his tongue base in late April 2001.  The 
records reviewed by the examiner indicated that the cancer 
involved the tongue and larynx.  The VA examiner reviewed the 
veteran's pertinent medical history and presented a diagnosis of 
cancer of the throat that began underneath the tongue, 
necessitating extensive surgical treatment.

In correspondence dated March 2003, G.T.W., M.D., reported that he 
was the veteran's treating physician for his cancer.  Dr. W. 
presented the following statement:


"This letter is further clarification of the cancer treatment that 
(the veteran) has received.  (The veteran) presented to my office 
now 2 years ago with advanced carcinoma of the tongue base and 
supraglottic larynx.  There has been some confusion as to the site 
of origin of this, and clearly this is a lesion that involved both 
his larynx and his tongue, and, in fact, he required a total 
laryngectomy in addition to a total glossectomy as his treatment."

The letterhead of the correspondence shows that Dr. W. is a 
professor of medicine at a major university and also the Chairman 
of the Department of Otolaryngology and Head and Neck Surgery.

A private medical report dated December 2003 shows that the 
veteran's cancer metastasized to his head and neck and that he is 
now terminally ill and on palliative medical care only.

Analysis

Service connection involves many factors, but basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service, or if pre-existing such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the application 
of statutory presumptions.  38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2003)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly attributable 
to intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

With respect to the claim of service connection for cancer of the 
larynx and tongue as a residual of exposure to chemical 
herbicides, we note that a veteran who, during active service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e) (2003), shall be presumed 
to have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that he was not 
exposed to any such agent during service.

A veteran is presumed to have been exposed to Agent Orange if he 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116(f) 
(2003).  Service in the Republic of Vietnam includes service in 
the waters offshore.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  The 
veteran's military records show that he served on active duty from 
November 1968 to June 1970, during which time he was stationed in 
the Republic of Vietnam from May 1969 to June 1970.  Furthermore, 
he was awarded the Vietnam Service Medal; this decoration clearly 
establishes that he served in the Republic of Vietnam during the 
period recognized in the aforementioned regulation.  The 
applicable laws and regulations therefore presume that he was 
exposed to Agent Orange during service.  

Having conceded exposure, 38 C.F.R. § 3.309(e) (2003) addresses 
specific diseases associated with exposure to certain herbicide 
agents and provides that if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (2003) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2003) 
are also satisfied.  

Among the specific disease listed as associated with such 
herbicide agents under 38 C.F.R. § 3.309(e) is "Respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea.)"

The facts of the case show some difference of professional medical 
opinion regarding the point of origin of the squamous cell 
carcinoma that currently afflicts the veteran.  The VA examiner in 
October 2002 was of the opinion that the veteran's cancer began at 
his tongue base.  However, the opinion of the veteran's private 
physician, Dr. W., read most favorably for the veteran, was that 
the cancer essentially originated simultaneously in the 
anatomically adjacent sites of his supraglottic larynx and tongue 
base.  In this regard, the opinion of Dr. W. is of greater 
probative value than that of the VA examiner.  He was the 
veteran's treating physician since the time of his first cancer 
diagnosis in 2001, and is therefore more familiar with the 
historic details of his medical case.  Moreover, Dr. W.'s 
credentials as a professor of medicine and the chairman of his 
medical school's department of otolaryngology and head and neck 
surgery are impressive.  In contrast, it is significant that the 
October 2002 examiner was not a physician.    Therefore, with 
resolution of doubt in favor of the veteran's claim, the veteran's 
cancer probably originated in his larynx and that the regulatory 
presumption specified in 38 C.F.R. § 3.309(e) linking herbicide 
exposure in Vietnam to respiratory cancer of the larynx applies.  
(See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).)  



ORDER

Service connection for squamous cell carcinoma of the larynx is 
granted, and to this extent the appeal is allowed.



	                        
____________________________________________
	John E.Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



